Title: [To Thomas Jefferson from Abraham Walton, 21 December 1786]
From: Walton, Abraham
To: Jefferson, Thomas


Orléans, 21 Dec. 1786. Thanks TJ for his letter of 7 Dec. and asks him to thank Lafayette for his letters of introduction to the local bishop and the Marquis du Crest; has dined with the latter three or four times. There are no masters of Italian or Spanish at Orléans; continues to study French, and reads nothing but French; amuses himself as formerly with dancing and fencing; hopes “the Waters may have the desired Effect.”
